PARKER, Judge.
Defendant has brought forward eight assignments of error, excepting to various portions of the trial court’s instructions to the jury. We have diligently examined each and find none to be well taken. In no instance did the trial court either express an opinion, misstate the law, or confuse the jury. This hard-fought case presented the jury with two opposing factual situations. A murder had been committed; the question was, by whom. The jury chose to believe the State’s evidence rather than the defendant’s, and the record indicates that it did so after being fully apprised of the law and unaware of any judicial leaning.
No error.
Judges Campbell and Hedrick concur.